Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Final Office action in response to communications received March 23, 2021.  Claims 1, 7, 11, and 17 have been amended.  Claims 5, 8, 15, and 18 was previously canceled.  Claims 21 and 22 have been added.  Therefore, claims 1-4, 6, 7, 9-14, 16, 17, and 19-22 are pending and addressed below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9-14, 16-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 2015/0295922 A1, publish date 10/15/2015) in view of Nambiar et al. (US 2010/0318369 A1, publish date 12/16/2010).

Claims 1 and 11:
With respect to claims 1 and 11, Dunn et al. discloses a computing device/method (logging a mobile phone onto a mobile network, 0011) (server sends, or otherwise makes available the unsigned electronic document 112 to one or more signer users 120, identified by the document sender 110, Figure 2B) (Figures 1, 4C, and 8), comprising:
a communications module communicable with an external network (Figure 1); 
a memory (non-transient memory, 0011); and
(non-transient memory in communication with a processor, 0011), the processor being configured to:
receive, from a first client device:
a first electronic document in a first state, the first electronic document containing first data in the first state (server sends, or otherwise makes available the unsigned electronic document 112 to one or more signer users 120, identified by the document sender 110, 0061) (Figure 2B);
a selection of one or more second client devices (The document sender then indicates at 204 the name and contact information of each signer user, each entity that will receive a copy of either the unsigned electronic document and/or the signed electronic document, and any order in which the signature fields contained in the subject document are to be completed by the designated signer users, 0073, Figure 4A, 204, 206); 
send, to each of the one or more second client devices, an invite containing a link to access the first electronic document in the first state (Once the unsigned electronic document is prepared, the document execution server delivers 216 an internet link, code, or embedded HTML via a network to the designated signer users, Once the unsigned electronic document is prepared, the document execution server delivers 216 an internet link, code, or embedded HTML via a network to the designated signer users, 0077-0078) (Figure 4B, 216);
(the signer user views 226 the unsigned electronic document, and enters the information requested in each of the signer user's respective signature fields, 0080); 
detect a change in state of the first electronic document from the first state to a second state based on detecting changes to document data of the firs electronic document made via one of the second client devices (the information summary indicator 124 is dynamic, changing as the signer user completes each signature field, 0096);  and generating a locked form version of the first electronic document in the second state (Once all signers have completed signing the document, all graphical representations of all signature field input received from all signers is combined 232 into a single signed document, 0081) for submitting to a virtual document signing ceremony (the document execution server optionally locks and stores 238 a copy of the signed electronic document, or may send a copy to a document and authentication data storage device for storage, 0082) (Upon receipt of all required signature field data (and whatever optional signature field data that may be entered), such data is incorporated into an unsigned template document, and the document execution server locks 318 the resulting signed electronic document, 0092) (Signer A/Signer B, Figure 8, 316a, 316b).

Dunn et al. does not disclose identify a first subset of the first and second clients that did not provide any indication of approval for the first electronic document; send, to those of the first and second client devices that are not included in the first subset, 

Nambiar et al. teaches a document management system that modifies purchase documents (0015), (once a purchaser and supplier agree to contents of the purchase document, the purchase document becomes an active document or has an active status at 202, the active status indicates that the purchase document is available to validate any invoice received from the supplier, 0020) (The purchase document can be modified at 206 by making changes to, for example, price, product type, quantity of product, vendor information, buyer information, delivery address, etc. Once modifications are complete, the purchase document, as modified, is submitted for approval by the relevant entities, the modified purchase document is no longer be available for execution, because the status of the purchase document is changed from active to a re-approval status (e.g., requires re-approval) at 208, re-approval status indicates that the purchase document was modified by an entity (e.g., purchasing organization and/or supplying organization).  Furthermore, the re-approval status also indicates that the modified purchase document may not be executed until the modified purchase document is approved, 0022), identify a first subset of the first and second clients that did not provide any indication of approval for the first electronic document; send, to those of the first and second client devices that are not included in the first subset, requests to provide indications of approval for the first (Once the purchase document is modified, the modified purchase document requires re-approval by different parties associated with the purchase document.  Upon approval of the modified purchase document, the purchase document can be executed again, 0003) (in cases where the terms and conditions of the purchase document are requested to be modified, the time period may be days or months, because approval of such sections of the purchase document may need additional parties to be involved for review, 0023) (document manager 16 can require the change order form to be approved at 310.  For example, document manager 16 requests a manager of the requestor of the purchasing organization (e.g., purchaser) to approve the changes in the change order form, 0035); receiving, from the subset of the first and second client devices, second indications of approval for the first electronic document in the second state (Once the user approves the modified purchase document at 212, the status of the purchase document is changed from the re-approval status to active status (revised active document) at 216, 0027) (212, 214 Figure 2) (312, 314, Figure 3).

Dunn et al. and Nambiar et al. are analogous art because they are from the same field of endeavor of signing electronic documents.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Nambiar et al. in Dunn et al. for identify a first subset of the first and second clients that did not provide any indication of approval for the first electronic document; send, to those of the first and second client devices that are not included in the first subset, requests to provide indications of approval for the first electronic document in the second state; receiving, from the subset of the first and second client devices, second indications of approval for the first electronic document in the second state as claimed for purposes of document escrow service of Dunn et al. by providing modifications to approved signed documents (see Nambiar et al. 0003)

Claims 2, 12:
With respect to claims 2, 12, Dunn et al. discloses wherein the submitting comprises submitting a locked form version of the first electronic document in the first state (the document execution server 102 transmits the signed (or otherwise completed) electronic document 117 (in a "locked" form) to a document and authentication data storage device 104, 0069) (Document locked, Figure 8, 318).

Claims 3, 13:
With respect to claims 3, 13, Dunn et al. discloses wherein the locked form version of the first electronic document in the first state is generated only upon receiving first indications of approval from all of the one or more second client devices (Upon receipt of all required signature field data (and whatever optional signature field data that may be entered), such data is incorporated into an unsigned template document, and the document execution server locks 318 the resulting signed electronic document, 0092) (Signer A/Signer B, Figure 8, 316a, 316b).
Claims 4, 14:
With respect to claims 4, 14, Dunn et al. discloses wherein the processor is further configured to:
send, to the at least one second client device, a message evidencing receipt of the first indication of approval for the first electronic document in the first state (copies of the signed electronic document sent at 322a and 322b to the document sender at 322c, and others as designated by the document sender at 322d, 0093) (PDF copy, Figure 8, 322a).

Claims 6, 16:
With respect to claims 6, 16, Dunn et al. discloses wherein detecting the change in state comprises detecting a change to the first data of the first electronic document made by users associated with at least one of the first and second client devices (If all signers have signed, Figure 4C, 232).

Claims 7, 17:
With respect to claims 7, 17, Dunn et al. discloses wherein the processor is further configured to provide, to at least one of the first and second client devices, details of changes to data contained in the first electronic document that were made since a most recent indication of approval transmitted from the at least one of the first and second client devices (delivers Signed document to all signers, Figure 4C, 236)

Claims 9, 19:
With respect to claims 9, 19, Dunn et al. discloses wherein sending the invite comprises registering a unique one-time password for each of the one or more second client devices for accessing the first electronic document (authentication may require entry of a password or other indicia of ownership on a touchscreen 602, 0019).

Claims 10, 20:
With respect to claims 10, 20, Dunn et al. discloses wherein the processor is further configured to limit a number of client devices that can concurrently make changes to data contained in the first electronic document (With respect to signer users 120, m=number of users/groups of user fields, (e.g. the number of participant signer users), wherein 1<=j<=m, 0070) (the information summary indicator includes such indicators as the total number of signature fields in the subject document, the number of signature fields that have been completed, the number of signature fields remaining to be completed, or any combination of such data, 0096).

Claims 21, 22:
With respect to claims 21, 22, the combination of Dunn et al. and Nambiar et al. discloses the limitations of claims 1 and 11, as addressed. 

Nambiar et al. teaches wherein the first subset further includes those of the first and second client devices that have already received requests for updated approvals for the first electronic document in the second state (Once the purchase document is modified, the modified purchase document requires re-approval by different parties associated with the purchase document.  Upon approval of the modified purchase document, the purchase document can be executed again, 0003) (once a purchaser and supplier agree to contents of the purchase document, the purchase document becomes an active document or has an active status at 202, the active status indicates that the purchase document is available to validate any invoice received from the supplier, 0020) (The purchase document can be modified at 206 by making changes to, for example, price, product type, quantity of product, vendor information, buyer information, delivery address, etc. Once modifications are complete, the purchase document, as modified, is submitted for approval by the relevant entities, the modified purchase document is no longer be available for execution, because the status of the purchase document is changed from active to a re-approval status (e.g., requires re-approval) at 208, re-approval status indicates that the purchase document was modified by an entity (e.g., purchasing organization and/or supplying organization).  Furthermore, the re-approval status also indicates that the modified purchase document may not be executed until the modified purchase document is approved, 0022).




Response to Remarks/Arguments
Applicant's arguments filed on March 23, 2021 have been fully considered but they are not persuasive.  In the remarks, Applicant argues that:

Claims 1, 11:
(1) Nambiar does not teach or suggest identifying a first subset of the first and second client device that did not provide any indication of approval for the first electronic document. Indeed, there is no discussion at all of parties/entities that do not provide approval for a document. Nambiar describes handling of modifications that are requested to a document to which both a purchaser and a supplier have agreed.
The reference does not at any point mention identifying a subset of client devices that did not previously provide indications of approval for a first electronic document and sending, to only those devices that are not included in the subset, requests to provide indications of approval of a modified document (i.e., electronic document in a second state), as set forth in amended claim 1.

In response to remark/argument (1), Examiner respectfully disagrees.  Nambiar et al. teaches “Once the purchase document is modified, the modified purchase document requires re-approval by different parties associated with the purchase document.  Upon approval of the modified purchase document, the purchase document can be executed again” (0003), “in cases where the terms and conditions of the purchase document are requested to be modified, the time period may be days or months, because approval of such sections of the purchase document may need additional parties to be involved for review” (0023), “document manager 16 can require the change order form to be approved at 310.  For example, document manager 16 requests a manager of the requestor of the purchasing organization (e.g., purchaser) to approve the changes in the change order form” (0035).  Therefore, Examiner maintains that the combination of Dunn et al. and Nambiar et al. does teach and suggest this limitation.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433